Citation Nr: 1825390	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for tonsillar cancer, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for lymphoma, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for chronic kidney disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) currently evaluated as 30 percent disabling.


8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2012, February 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. at 452-54.  In this case the Veteran's representative asserted that the Veteran's PTSD prevents him from working.  The Board interprets this statement as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

The issues of entitlement to service connection for hypertension, entitlement to a higher initial rating for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has obstructive sleep apnea etiologically related to an in-service injury, event or disease.

2.  The Veteran's thyroid cancer is not a disease presumed to be related to in-service exposure to herbicides; the competent evidence of record does not show that the Veteran has thyroid cancer that had its onset during active service, or that is otherwise etiologically related to his active service.

3.  The Veteran's tonsillar cancer is not a disease presumed to be related to in-service exposure to herbicides; the competent evidence of record does not show that the Veteran has tonsillar cancer that had its onset during active service, or that is otherwise etiologically related to his active service.

4.  The competent evidence of record does not demonstrate a diagnosis of lymphoma proximate to the claim, or during the appeal period.

5.  The competent evidence of record does not demonstrate a diagnosis of chronic kidney disease proximate to the claim, or during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for thyroid cancer, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for tonsillar cancer, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for lymphoma, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for chronic kidney disease have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for Sleep Apnea

The Veteran contends that he currently has obstructive sleep apnea that is related to his active service.  The Veteran submitted an application for disability compensation in July 2014 that states he believes that the obstructive sleep apnea is etiologically related to his active service.  See VA Form 21-526EZ, received in July 2014.  He has otherwise not put forth any specific theory as to why the sleep apnea may be etiologically related to his active service.

The evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea, which was diagnosed through a sleep study conducted in December 2013.  However, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep disorder.  The report of medical examination dated in May 1971 shows normal examinations of the head, nose, sinuses, lungs, and chest, and do not note any complaints of sleep difficulties.  Furthermore, the Veteran denied current and past frequent trouble sleeping on a report of medical history dated in May 1971.  He did not state that he had ear, nose, or throat trouble that led to sleep difficulties, such as sleep apnea.

Following the Veteran's separation from active service, the first evidence of record showing a diagnosis of sleep apnea is the December 2013 sleep study.  At the sleep study, the Veteran did not provide an estimated onset date of the reported symptoms.  During the study, the Veteran was observed as experiencing obstructive apnea/hypopneas with arousals throughout the recording.  The recommendation was a repeat sleep study with CPAP/AutoPAP titration.  In addition, it was recommended that weight reduction should be "aggressively pursued."  Medical records dated after the December 2013 sleep study document continued treatment with CPAP, but provide no indication as to the cause of the sleep apnea or of an in-service onset for the sleep apnea.

Accordingly, the Veteran has not specifically contended, nor does the record show, that service connection for sleep apnea is warranted based on an in-service diagnosis or onset of the disability.  In addition, the Veteran does not contend and the record does not show that the sleep apnea is proximately due to, the result of, or aggravated by the Veteran's service-connected PTSD.  The Board acknowledges that the Veteran was treated for sore throats during his active service, but finds no indication in the record from a competent medical source that the current obstructive sleep apnea may be etiologically related to those in-service sore throats.  Furthermore, there is an over 30-year interval between the Veteran's separation from active service and the initial diagnosis of the Veteran's sleep apnea in December 2013.  The only evidence attributing the sleep apnea to any particular cause is the notation in the December 2013 sleep study report that weight reduction should be "aggressively pursued," suggesting that the sleep apnea is attributable, at least in part, to the Veteran's weight.  Thus, the Board finds no indication in the record that the Veteran's obstructive sleep apnea had its onset during his active service or is otherwise causally related to an in-service event, injury, or disease.

To the extent that the Veteran's claim itself constitutes a general contention that the obstructive sleep apnea is related to the Veteran's active service, or due to or aggravated by any service-connected disability, the Board finds that the diagnosis or etiology of the Veteran's sleep disorder is a complex medical issue that does not lend itself to lay opinion.  The Veteran has not been shown to have the knowledge and expertise necessary to address such a complex medical issue.  Therefore, the Veteran's statements as to the etiology of his obstructive sleep apnea are not considered competent evidence demonstrating an etiological link between his current disability and his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for obstructive sleep apnea.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Service Connection for Thyroid Cancer and Tonsillar Cancer

The Veteran contends that he has thyroid cancer and tonsillar cancer that are related to his active service, on a direct basis, to include as due to exposure to herbicide agents.  Specifically, the Veteran contends that his thyroid cancer and tonsillar cancer are due to his exposure to herbicides during service in Vietnam.  In his October 2013 Notice of Disagreement (NOD), the Veteran stated that he believes "there can be NO OTHER explanation for [his] cancer EXCEPT Agent Orange exposure."  See NOD received October 2013.  He has not otherwise put forth any specific theory as to why his thyroid cancer and tonsillar cancer may be etiologically related to his active service.

The evidence of record shows that the Veteran has current diagnoses of thyroid cancer and tonsillar cancer.  See, e.g., medical treatment letter received September 2013.  Therefore, there is evidence of current disability.

The Veteran's military personnel records reflect that he served in the Republic of Vietnam from October 1968 to December 1969.  As such, exposure to herbicide agents is conceded, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a) (6) (iii) (2017).

With respect to a nexus between the Veteran's thyroid cancer and tonsillar cancer, VA has determined that certain diseases, including various types of cancer, are deemed associated with herbicide exposure.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  Such identified diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, subject to the requirements of 38 C.F.R. § 3.307 (a)(6), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2016); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).

The probative evidence of record shows that it is at least as likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore he is presumed to have been exposed to herbicide agents during active service.  However, thyroid cancer and tonsillar cancer are not listed as diseases warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309 (e).  As the Veteran's thyroid cancer and tonsillar cancer are not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for thyroid cancer and tonsillar cancer on a presumptive basis as due to in-service exposure to herbicide agents is not warranted.

Even though service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), 38 U.S.C. §§ 1113 (b), 1116 (2012); 38 C.F.R. § 3.303 (2017).  In this case, however, the competent evidence of record fails to demonstrate that the thyroid cancer and/or tonsillar cancer had their onset in service or are otherwise related to service.  Additionally, the Veteran has not contended that his thyroid cancer and tonsillar cancer are due to any in-service event, injury or illness other than exposure to herbicides.  Therefore, the Board finds that service connection is not warranted on a nonpresumptive direct-incurrence basis.

The Veteran's service treatment records are absent for any indication of thyroid cancer and tonsillar cancer.  Additionally, there is no indication of any thyroid cancer and tonsillar cancer within one year of service discharge, or until years later.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider a prolonged period without medical complaint when deciding a claim). 

The only evidence of record etiologically linking the Veteran's current thyroid cancer and tonsillar cancer to his active service is the Veteran's own assertions that the disabilities are due to in-service herbicide exposure.  The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness. 38 C.F.R. § 3.159 (a).  The likely etiology of thyroid cancer and tonsillar cancer is a complex medical issue that does not lend itself to lay observations.  Therefore, the Veteran's assertions are not considered competent, and are not probative on the matters.  See Barr, 21 Vet. App. at 307.  Thus, there is no competent evidence of a nexus between the Veteran's current thyroid cancer and tonsillar cancer and his active service.  For that reason, entitlement to service connection for thyroid cancer and tonsillar cancer is not warranted on a direct incurrence basis.

The Board recognizes that the duty to assist includes the provision of a VA examination when necessary to decide a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this case, the Veteran was not provided a VA medical examination or opinion in relation to the claims for entitlement to service connection for thyroid cancer and entitlement to service connection for tonsillar cancer; however, the Board concludes that an examination is not required as to those claims because the only evidence linking the Veteran's current disabilities to his active service is his own lay statements.  Specifically, the Veteran avers that his thyroid cancer and tonsillar cancer are due to in-service exposure to herbicide agents.  A conclusory generalized lay statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C. § 5103A (d) (2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed in greater detail above, presumed exposure to herbicides is conceded in this case, but there is no competent evidence linking the Veteran's thyroid cancer and/or tonsillar cancer to the presumed exposure and the Veteran has not been shown to be competent to provide evidence of this link.  See also Combee, 34 F.3d at 1042.  Consequently, a VA examination as to the etiology of the thyroid cancer and/or tonsillar cancer is not warranted, even under the low threshold of McLendon.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claims for entitlement to service connection for thyroid cancer and entitlement to service connection for tonsillar cancer.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. at 49.

Entitlement to Service Connection for Lymphoma and Chronic Kidney Disease

The Veteran contends that he has lymphoma, to include as due to exposure to herbicides, and that he has chronic kidney disease.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of lymphoma or chronic kidney disease at any time proximate to, or during, the claim.  The only evidence of record relating to the Veteran's claim for entitlement to service connection for chronic kidney disease is a December 2005 VA treatment record.  The December 2005 VA treatment record reflects that the Veteran received a CHEM-7 medical test.  The test revealed normal kidney function.  As to the Veteran's claim for entitlement to service connection for lymphoma, the only medical evidence of record is a February 2013 CT scan of the Veteran's neck.  The CT scan showed no cervical lymphadenopathy by CT size criteria.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has current chronic kidney disease and/or lymphoma that had its onset during active service, that there is current chronic kidney disease and/or lymphoma that is otherwise causally or etiologically related to his active service or that there is lymphoma due to exposure to herbicide agents.  As such, service connection for chronic kidney disease and lymphoma is not warranted.  Degmetich, 104 F. 3d at 1333. 

The Board acknowledges the Veteran's assertions that he has chronic kidney disease and lymphoma.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the VA treatment records, which do not show a diagnosis of a chronic kidney disease or lymphoma.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  


In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of chronic kidney disease and lymphoma during or in proximity to the appeal period.  Without evidence of a current diagnosis of chronic kidney disease and lymphoma the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.  

Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for tonsillar cancer, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for lymphoma, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for chronic kidney disease is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining hypertension, PTSD, and TDIU issues on appeal.

Service Connection for Hypertension

The Veteran contends that he has hypertension that had its onset during his active service or is otherwise etiologically or causally related to his service. 

The evidence of record reflects that the Veteran has a current diagnosis of hypertension.  See, September 2013 letter.  The Veteran's service treatment records do not show a diagnosis of hypertension or include blood pressure readings consistent with hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  However, they do reflect that the Veteran had elevated blood pressure readings during his active service.  For example, a March 1968 service treatment record reflects a blood pressure reading of 115/80 and a March 1970 service treatment record reflect blood pressure readings of 150/90 and 140/80.  Such readings meet the criteria for prehypertension, which is defined as moderately increased blood pressure with systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012). 

The Veteran has not yet been provided a VA examination as to his claim for entitlement to service connection for hypertension.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Board finds that the low threshold for provision of a VA examination have been met in this case, as the record shows that the Veteran has a current diagnosis of hypertension and elevated blood pressure readings consistent with prehypertension during his active service, suggesting that the current hypertension may have had its onset during his active service or is otherwise associated with the Veteran's service.  Accordingly, the matter must be remanded so that the Veteran may be provided a VA examination to determine the likely etiology of the current hypertension.  

Higher Initial Rating for PTSD

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran was last provided a VA examination relating to his PTSD in August 2010, over seven years ago.  In the October 2016 appellant's brief, the Veteran's representative stated that the Veteran's condition has increased in severity.  See Veteran's Brief received October 2017.  Specifically, the Veteran's representative stated the Veteran's PTSD has increased due to news reports related to current wars and that the Veteran is unable to work due to the increased severity of his service-connected PTSD.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, the most recent VA treatment records in the Veteran's claims file are from April 2014.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.  

Entitlement to a TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for a higher initial disability rating.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, including from April 2014.

3.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, as well as the functional impairment, to include as to ability to maintain substantially gainful employment.  The examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his active service.  The VA examiner should address the elevated blood pressure readings noted in the Veteran's service treatment records.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for the opinion given.  

4.  After completing the first two remand directives, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations and functional impairment related to the Veteran's service-connected PTSD, to include functional impairment as to occupational activities to include concentration, follow instructions, and interact with others.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection for hypertension, an increased initial rating PTSD and entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


